Citation Nr: 9936086	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for CREST syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claim.

The veteran provided testimony at personal hearings conducted 
before the RO in September 1996 and May 1999, and before the 
undersigned Board Member in October 1999.  Transcripts of all 
of these hearings are of record.

This matter was previously before the Board in December 1997 
and July 1998, at which times it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has not complied with all of the 
July 1998 remand directives. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court') held that a remand by the 
Board confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  However, in Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Furthermore, in 
the recent case of Roberts v. West, No. 97-1993 (U.S. Vet. 
App. November 19, 1999) the Court indicated that the holding 
of Stegall does not apply in cases where the remand involved 
a claim that was not well grounded.  Neither of the Board's 
previous remands made a specific finding as to whether or not 
the veteran's claim was well grounded.  Accordingly, in the 
instant case the Board must first make a determination as to 
whether the veteran's claim is well grounded prior to making 
a determination as to whether a remand is required to comply 
with the holding of Stegall.

As an additional matter, it is noted that in both of the 
prior remands the Board referred the issues of entitlement to 
service connection for an eye disorder and hearing loss to 
the RO.  Further, in an October 1999 statement, the veteran 
submitted a claim of entitlement to service connection for 
residuals of a right ankle injury, and reiterated his desire 
for service connection for hearing loss.  Since it does not 
appear that the RO has had the opportunity to act upon any of 
these issues, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The medical evidence on file shows that the veteran has a 
current diagnosis of CREST syndrome.

2.  While there is evidence on file which tends to indicate 
the veteran's CREST syndrome preexisted service, the veteran 
has asserted that he did not have any problems until he was 
on active duty.

3.  In a May 1998 statement, a VA physician opined that the 
veteran's CREST syndrome was aggravated by his work in 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for CREST 
syndrome is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Section 3.303(b) provides that continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  Either evidence contemporaneous with service 
or the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
However, medical evidence is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In various statements, including his hearing transcripts, the 
veteran indicated that his CREST syndrome preexisted his 
entry into active duty.  Specifically, he has stated that 
when he was a baby a doctor reportedly told his mother that 
he had a bubble in his stomach.  Nevertheless, the veteran 
has stated that he did not experience any problems prior to 
his active duty except for the occasional stomach ache as a 
child.  He contends that he began to experience symptoms 
while on active duty when he was under a great deal of stress 
in completing his assigned duties as a yeoman.  This was 
particularly true during a two-week period when he was 
working on a court martial.  He described these symptoms as 
trouble keeping food in his stomach, as well as sleeping and 
breathing problems.  Additionally, the veteran stated that he 
continued to have these problems after his release from 
active duty, but that he did not think his condition was 
severe enough to seek service connection.

The medical evidence on file shows that the veteran has a 
current diagnosis of CREST syndrome.  Also on file is a May 
1998 statement from a VA physician who reported that he had 
been treating the veteran for some time for his problems, 
including his CREST syndrome.  This physician opined that the 
veteran's CREST syndrome was aggravated by his work in the 
service, where he performed a job involving a high degree of 
psychological stress.  Further, the physician stated that 
such stress could aggravate such a condition.

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for CREST syndrome 
is well grounded.  The medical evidence shows a current 
diagnosis of CREST syndrome.  Also, the veteran's account of 
his in-service symptomatology is presume credible for the 
purpose of determining whether or not the claim is well 
grounded.  See King, supra; see also Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  Finally, the May 1998 medical 
statement provides the requisite medical nexus between the 
veteran's current CREST syndrome and his period of active 
duty.  Thus, the claim is well grounded.  Caluza at 506.


ORDER

The claim of entitlement to service connection for CREST 
syndrome is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
CREST syndrome is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

When the case came before the Board in July 1998, it was 
remanded, in part, for the RO to ask the physician who 
provided the May 1998 opinion to provide a more detailed 
explanation of the basis of his opinion.  Additionally, a VA 
examiner with expertise in syndromes such as CREST syndrome 
was to be asked to review the claims file, examine the 
veteran, and indicate the medical probabilities that CREST 
syndrome was attributable to the veteran's military service, 
whether it preexisted such service, and if so, whether it 
underwent a worsening during such service beyond its 
naturally expected course.

Following the Board July 1998 remand, the veteran underwent a 
VA examination in October 1998, and a follow-up examination 
with the same examiner later that same month.  Based on the 
examination of the veteran and review of the claims file, the 
examiner opined that he did not think it was very probable 
that the veteran's CREST syndrome was significantly worsened 
by or as a result of military service.  Moreover, the 
examiner opined that he suspected that the veteran's symptoms 
progressed at the natural course of CREST syndrome due to the 
veteran's age at that time.

However, nothing on file indicates that the RO sought a 
supplemental opinion from the physician who issued the May 
1998 statement.  In an August 1999 statement, the veteran's 
represented contended that the case should be remanded to 
obtain this supplemental opinion as required by the July 1998 
Board remand.  

The Board acknowledges that the directive for a supplemental 
opinion from the May 1998 physician and the directive for an 
examination were listed in the same paragraph of the July 
1998 remand.  As such, the Board concedes that this may have 
given the mistaken impression that either of these remand 
directives should be completed, but that it was not necessary 
to do both.  Nevertheless, given the Court's holding in 
Stegall, supra, the Board concludes that it must remand this 
case to request a supplemental opinion from the May 1998 
physician.  

It is also noted that the veteran has contended that more 
weight should be given to the May 1998 statement than to the 
October 1998 VA examination.  The veteran has stated that 
CREST syndrome involves internal medicine, which is the May 
1998 physician's field of practice.  On the other hand, the 
October 1998 VA examiner was a cardiologist, a specialty 
which the veteran contends does not involve internal 
medicine.  Furthermore, the veteran has stated that the May 
1998 physician has been treating him for his CREST syndrome 
for several years.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is hereby REMANDED 
for the following:

1.  The physician who provided the May 
1998 opinion should be asked to provide a 
more detailed explanation of the basis of 
his opinion.  All efforts to obtain this 
information should be documented in the 
claims file.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


